Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 1 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 2 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 3 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 4 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 5 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 6 of 17
               Case 8:19-bk-11546-ES                       Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14                                   Desc
                                                           Main Document    Page 7 of 17
Debtor 1   Joseph Ra                                                                                      Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ David B. Golubchik                                             Date         April 24, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                David B. Golubchik 185520
                                Printed name

                                Levene, Neale, Bender, Yoo & Brill LLP
                                Firm name

                                10250 Constellation Blvd.
                                Suite 1700
                                Los Angeles, CA 90067
                                Number, Street, City, State & ZIP Code

                                Contact phone     (310) 229-1234                             Email address

                                185520 CA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 8 of 17
Case 8:19-bk-11546-ES        Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14              Desc
                             Main Document    Page 9 of 17




                                               Certificate Number: 15725-CAC-CC-032705303


                                                              15725-CAC-CC-032705303




                    CERTIFICATE OF COUNSELING

I CERTIFY that on April 22, 2019, at 4:12 o'clock PM EDT, Joseph Ra received
from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111 to
provide credit counseling in the Central District of California, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   April 22, 2019                         By:      /s/Jonathan Todd


                                               Name: Jonathan Todd


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 10 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 11 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 12 of 17
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 13 of 17
               Case 8:19-bk-11546-ES                          Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14                               Desc
                                                              Main Document    Page 14 of 17
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                    Central District of California - Los Angeles Division
 In re       Joseph Ra                                                                                         Case No.
                                                                               Debtor(s)                       Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                    5,379.00
              Prior to the filing of this statement I have received                                        $                    5,379.00
              Balance Due                                                                                  $                       0.00

2.     $     379.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Other than the scope of services expressly set forth, all other matters are excluded, including, without limitation,
               all litigation and discovery (including R. 2004 examinations).
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 24, 2019                                                           /s/ David B. Golubchik
     Date                                                                     David B. Golubchik 185520
                                                                              Signature of Attorney
                                                                              Levene, Neale, Bender, Yoo & Brill LLP
                                                                              10250 Constellation Blvd.
                                                                              Suite 1700
                                                                              Los Angeles, CA 90067
                                                                              (310) 229-1234
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 15 of 17
    Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                            Main Document    Page 16 of 17


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Joseph Ra
                       2813 Muir Trail Drive
                       Fullerton, CA 92833


                       David B. Golubchik
                       Levene, Neale, Bender, Yoo & Brill LLP
                       10250 Constellation Blvd.
                       Suite 1700
                       Los Angeles, CA 90067


                       CA INTERNATIONAL INVESTMENTS LLC
                       c/o Richie Litigation PC
                       633 West 5th St., Suite 6780
                       Los Angeles, CA 90071


                       DAVID SPREEN
                       Bret Lewis
                       12304 Santa Monica Blvd, Suite 107A
                       Los Angeles, CA 90025


                       DUMITRU GHEORGHE, ET AL.
                       c/o Richie Litigation PC
                       633 West 5th St., Suite 6780
                       Los Angeles, CA 90071


                       Franchise Tax Board
                       Special Procedures
                       POB 2952
                       Sacramento, CA 95812


                       FRANCISCO LUIS
                       12136 Burbank Blvd #12
                       Valley Village, CA 91607


                       HOLY SHIRTS AND PANTS, LLC, ET AL
                       c/o Brown, Neri, Smith & Khan LLP
                       11601 Wilshire Blvd., Suite 2080
                       Los Angeles, CA 90025
Case 8:19-bk-11546-ES   Doc 1 Filed 04/24/19 Entered 04/24/19 17:17:14   Desc
                        Main Document    Page 17 of 17



                   Internal Revenue Service
                   Insolvency I Stop 5022
                   300 N. Los Angeles St., #4062
                   Los Angeles, CA 90012-9903


                   JOSEPH C LAPLANT
                   c/o Richie Litigation PC
                   633 West 5th St., Suite 6780
                   Los Angeles, CA 90071


                   LUIZA ITTU
                   c/o Richie Litigation PC
                   633 West 5th St., Suite 6780
                   Los Angeles, CA 90071


                   OGANES BOYADZHYAN, ET AL.
                   c/o Richie Litigation PC
                   633 West 5th St., Suite 6780
                   Los Angeles, CA 90071


                   STATE OF HAWAII
                   c/o Park & Kim, LLLC
                   1001 Bishop St #580
                   Honolulu, HI 96813
